Title: To Thomas Jefferson from James Lyon, 8 December 1801
From: Lyon, James
To: Jefferson, Thomas


          
            Sir,
            Washington City Dec 8 1801
          
          I should not fail to wait on you personally to tender my grateful acknowledgement for the favor done me with the Post Master Gen. was I not convinced that you must be at the present time, crowded with visitors, and business of a more important nature.
          I enclose a copy of a piece of Work done for the Registers office (I believe) by Way & Groff, within two weeks past. They are now employed from the office of the Treasurer. In the summer of the year 1800, when I was urged by several of the most worthy republicans of Georgetown and this City to establish a Press here, Arrangements were made with a Printer of Alexandria to join in the enterprize, and dependence was placed upon him for materials till the period fixed for our commencement had expired, when he declined, leaving me disagreeably situated: I applied to Way & Groff to strike a few Numbers of “The Cabinet.” They were then idle, and to bar every objection of a pecuniary nature, I offered them money in advance for all the work I wanted: after deliberation they said they could not print for me;—that the work was in favor of democracy, and they could not disoblige their friend by interfering with it: they added, that they had such compensation from the public as to enable them to be idle a few weeks—When they were applied to, to print the 1st number of the National Magazine they were so engaged preparing to print the public accounts &c—
          Many of the Clerks have the given out of Small jobs of printing, and they follow their prejudices—
          Perhaps it might not be improper for the Heads and the Officers of the departments to Appoint their Printers, or at least to designate them to their Clerks, who have printing to give out.
          Mr. Israel Smith Rep. from Vermont has given me a letter from Judge Elias Buell, of Burlington Co. V.t. Mr. Buell is apprehensive that the Collector of the port of South Hero will be dismissed on account of his having been, (ever since he deserted the republican cause, for he was once a partner of the Democratic printer Haswell in Bennington, V.t.) a violent Tory,—his habitual overbairing superciliousness, particularly to republicans,—while the tories have enjoyed his partiality,—and the general expectation of such an event. Mr. Buell is desirous of the appointment, and has deceived himself so far as to suppose that I could have it in my power to assist him in his application. Mr. Israel Smith has written to Mr. Gallattin in his favor, and is now disposed to serve him in this respect by personal application. Persecution by the tories has been the reward of his democratic writings and exertions for ten years past—He has been a uniform Patriot,—and done much good, is a man of talents and great legal knowledge—
          I must take the liberty of troubling you within a few days, on the subject of my father’s application for remuneration, for his damage by the Sedition Law, to beg your advice
          With Grateful Respect Yours &c
          
            J Lyon
          
        